DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 28, 2019, October 1, 2019, December, 2019, and September 25, 2020 were filed on and after the mailing date of the Application on June 28, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 9, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed February 28, 2022, with respect to claims 8, 10, 11, 16 and 21 objections have been fully considered and are persuasive in view of the amendments.  The objections of claims 8, 10, 11, 16 and 21 has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed February 28, 2022, with respect to claims 2-3 rejection under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 112(b) of claims 2-3 has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed February 28, 2022, with respect to claims 1-6 rejection under 35 U.S.C. § 102(a)(1) as being anticipated by Kaneko et al. (Japanese Patent Document Publication JP-60223303-A) hereinafter “Kaneko” and claim 7 as being anticipated by Schineller (US Patent 6191765B1), hereinafter “Schineller” have been fully considered and are persuasive in view of amendments and claims 1 and 7 cancellation.  The rejection under 35 U.S.C. § 102(a)(1) of claims 1-7 has been withdrawn. 

Allowable Subject Matter
Claims 2-6, and 8-21 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 8 as amended, the art of the record discloses some of the claimed features of “A radar target emulator”, particularly characterized by: 
“a first switching device comprising:
arrangement and a second switch arrangement, each having: 
a branching device designed to receive a first input signal and to branch the first input signal into a branch signal and a first output signal; 
a switch designed to transmit the branch signal in a first switching state within the first or second switch arrangement and not transmit the branch signal in a second switching state; and 
an adder device designed to output the branch signal transmitted in the first switching state of the switch at least as a component of a second output signal; 
wherein the first switch arrangement and the second switch arrangement are interconnected such that: 
the first input signal of the second switch arrangement comprises the first output signal of the first switch arrangement, or a second input signal of the second switch arrangement comprises a a second output signal of the first switch arrangement; 
a time delay array, comprising: 
a time delay device designed to receive and delay an original signal and/or a branching device output signal of an upstream time delay array and provide it as a delayed signal; and 
a branching device designed to receive the delayed signal, branch it into a branch signal and a first output signal, feed the branch signal to a first switch arrangement of the first switching device as a first input signal, and output a first output signal; and 
a target emulation array designed to receive a second output signal of the first switching device, modulate the second output signal, and provide a modulated output signal”. 
The closest Art on the record discloses some of the claimed features, like Kaneko discloses “first switching device” and Schineller discloses “a time delay array, comprising:
a time delay device designed to receive and delay an original signal and/or a branching device output signal of an upstream time delay array and provide it as a delayed signal; and 
a branching device designed to receive the delayed signal, branch it into a branch signal and a first output signal” but one skilled in the art would not have motivation different from the one presented by the Applicant to combine these pieces of art without departing from the purpose and functionality of the prior art.
None of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “a target emulation array designed to receive a second output signal of the first switching device, modulate a signal of the second output signal, and provide a modulated output signal”.

In that the dependent claims 2-6, 9 and 17-21 depend ultimately from allowable, independent claim 8, these dependent claims 2-6, 9 and 17-21 are allowable for, at least, the reasons for which independent claim 8 is allowable.

Regarding independent claim 10 as amended, the art of the record discloses some of the claimed features of “A radar target emulator”, particularly characterized by: 
“a switching device comprising: a first switch arrangement and a second switch arrangement, each having: 
a branching device designed to receive a first input signal and to branch the first input signal into a branch signal and a first output signal; 
a switch designed to transmit the branch signal in a first switching state within the first or second switch arrangement and not transmit the branch signal in a second switching state; and 
an adder device designed to output the branch signal transmitted in the first switching state of the switch at least as a component of a second output signal; 
wherein the first switch arrangement and the second switch arrangement are interconnected such that: 
the first input signal of the second switch arrangement comprises the first output signal of the first switch arrangement, or 
a second input signal of the second switch arrangement comprises a second input signal of the first switch arrangement; 
a time delay array having a time delay device designed to receive and delay an original signal and provide the original signal as a delayed signal; and 
a target emulation array designed to receive the delayed signal, modulate the delayed signal, and provide a modulated output signal, 
wherein the modulated output signal provided by the target emulation array is provided as a second input signal to a switch arrangement of the switching device”. 
The closest Art on the record discloses some of the claimed features, like Kaneko discloses “a second switching device” and Schineller discloses “a time delay array having a time delay device designed to receive and delay an original signal and provide the original signal as a delayed signal” but one skilled in the art would not have motivation different from the one presented by the Applicant to combine these pieces of art without departing from the purpose and functionality of the prior art.
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “a target emulation array designed to receive the delayed signal, modulate a signal of the delayed signal, and provide a modulated output signal,
wherein the modulated output signal provided by the target emulation array is provided as a second input signal to a switch arrangement of the second switching device”.

In that the dependent claims 11-14 depend ultimately from allowable, independent claim 10, these dependent claims 11-14 are allowable for, at least, the reasons for which independent claim 10 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Z. Duan and Z. Xiang, "Finite-time boundedness and l1-gain analysis for discrete positive switched systems with time-varying delay," Proceedings of the 32nd Chinese Control Conference, 2013, pp. 2090-2095.
Ho (U.S. Patent 4316159A) teaches a redundant microwave switching matrix;
Marion et al. (U.S. Patent 6989788B2) teaches a scanned antenna array includes time delay stages each having at least one time delay sub-circuit. Each time delay sub-circuit includes a sub-circuit input, a sub-circuit output, a first delay line, and a second delay line;
Cohen et al. (U.S. Patent Application Publication 2003/0222693A1) teaches an apparatus for applying a delay to an input signal includes a plurality of delay devices, each having an input and an output, coupled in series;
Sukeyuki et al. (Japanese Patent Documents Publication JP3928837B2) teaches a semiconductor integrated circuit device;
Shuichi et al. (German Patent Documents Publication DE112012004728T5) teaches a method for increasing the speed of parallel execution of logical processes without reducing the accuracy of data update timing;
Hurtarte et al. (U.S. Patent Application Publication 2016/0245900A1) teaches a testing device for testing a radar device;
Davis et al. (U.S. Patent Application Publication 2007/0285315A1) teaches a phase arrays exploiting geometry phase and methods of creating such arrays;
Abbott et al. (U.S. Patent 3002188A) teaches a harmonic wave beam-steering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is (571)270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloir can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648


/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648